Citation Nr: 1755259	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  16-39 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for instability of the right knee.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Postek, Counsel



INTRODUCTION

The Veteran served on active duty from January 1944 to June 1945.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In that decision, the RO continued (fully restored) the 20 percent evaluation assigned for right knee instability after initially decreasing the evaluation to noncompensable.  See August 2014, April 2015, and July 2015 rating decisions.  The Board also notes that entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was granted in a June 2017 rating decision.

The Veteran was scheduled for a hearing before the Board in November 2017; however, he cancelled his request in September 2017.  Thus, his hearing request is considered withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS).



FINDING OF FACT

On September 13, 2017, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement indicating that he was satisfied with his increased compensation.  There is no longer a case or controversy with respect to the claim for an increased evaluation for instability of the right knee.



CONCLUSION OF LAW

The appeal for the issue of entitlement to an increased evaluation for instability of the right knee is dismissed.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).

In this case, the Veteran submitted a September 2017 written statement indicating that he was satisfied with his compensation increase.  He also stated that he wanted to cancel his hearing, and he did not submit any additional argument or evidence thereafter.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


